r-. .
      .,            -


           .




                                       The Attorney         General of Texas

      JIM MATTOX                                         July 26, 1984
      Attorney Gerikral



      Supreme Court Building         Honorable Larry W. ~illison           Opinion No. JM-182
      P. 0. Box 12546                Lampasas County Atwmey
      Aus!in. TX. 76711.2546         P. 0. Box 95                          Ret   Whether a commissioners
      512/47&2501                    Lampasas, Texas   ?li550              court is authorized to estab-
      Telex 9101674-1387
      Telecopier  512/475-0266
                                                                           lish working hours for elected
                                                                           county officials

      714 Jackson, Suite 700         Dear Mr. Allison:
      Dallas, TX. 75202-4506
      214/742-6944
                                          You have requtsted our opinion regarding the authority of the
                                     commissioners court to dictate the office hours to be observed by
      4624 Alberta Ave., Suite 160   other elected county officials. You have asked specifically whether
      El Paso, TX. 799052793         the commissioners I:ourt has authority to order offices to be open
      Q15/533-3464                   during the lunch hollr. It is our opinion that the commissioners court
                                     lacks authority tc' enter an enforceable order, punishable under the
rc-
      .Wl Texas, Suite 700
                                     court's contempt authority, which instructs independently elected
      Houston. TX. 77002-3111        county officials to maintain specified office hours.

                                           Attorney Gene::al Opinion O-6679 (1945) determined that      the
                                     commissioners court, being of limited jurisdiction, lacked authority
      606 Broadway, Suite 312
      Lubbock, TX: 79401-3479
                                     to adopt a 6-day! 48-hour work week for all county offices. It
      6061747-5236                   further concluded that the county auditor did not have authority to
                                     deduct amounts fcm      the salary checks for those officers not
                                     maintaining office hours "ordered by the commissioners court." See
      4309 N. Tenth. Suite S
                                     generally Tex. Const. art. XVI, 910 (authority of legislature=
      McAllen, TX. i6501-1665
      512/662-4547
                                     provide for deduct,lonsin pay for public officials neglecting official
                                     duties). There is no enabling legislation under this provision of the
                                     constitution which allows a commissioners court to reduce the pay of
      200 Main Plaza, Suite 400      county officials who do not observe specified office hours. Cf.
      San Antonio, TX. 76205-2797
                                     Miller v. James, 366 S.W.2d 118 (Tex. Civ. App. - Austin. 1963,x
      512/2254191
                                     writ)  (court may not provide deductions in pay in absence of enabling
                                     legislation); but cf., &torney        General Opinion MW-438 (1982)
      An Equal Opportunityl          (authority of commissioners court to control conditions of employment
      Alflrmative Action Employer    for county employeet:1).

                                          Attorney Ger.fral opinion C-350    (1964) concluded that a
                                     constitutional cocrty official could close his office on Saturdays
                                     without the consent and approval of the commissioners court. The
                                     opinion relived on Attorney General Opinion O-6679 (1945) and the
                                     fundamental propoxtion that a commissioners court has only that
                                     authority which is conferred upon it either explicitly or by




                                                                 p. 800
Honorable Larry W. Allison - Page 2 (JM-182)




Implication by the state constitution and      statutes.   Canales v.
Laughlin, 214 S.W.2d 451 (Ter. 1948).

     Attorney General Opinicn M-1197 (1972) held that a commissioners
court did not have the autt,crityto compensate a justice of the peace
on an hourly ba,sis for tt,cse hours actually worked for the reason
that, in 1972, a justica! of the peace was required under the
constitution to be compensated on either a fee basis or a salary basis
and that an hourly rate of compensation was neither. See Tex. Const.
art. XVI, $61. The opiniclr.  further reasoned that th~ommissioners
court did not have the authority to establish the office hours for the
office of justice of the pc!s:ceby the means of compensating him on an
hourly basis. The commisslcners court does not have the authority to
interfere with or usurp the duties and performance of independent
county officials and employees. Pritchard and Abbott v. HcKenna, 350
S.W.2d 333 (Tex. 1961) I:c:ontractwith private firm to appraise
property in county).

     There is no general state law which dictates office hours or the
work week to be observed by county officials and employees. In
counties over 500,000 population the commissioners court, pursuant to
special statute, has explicit authority to adopt

         rules and regulatlnrs governing the hours of work,
         vacations, holidir:s, sick leave, medical care,
         hospitalisation,   compensation    and    accident
         insurance, and inductions for absences . . . .
         (Emphasis added).

V.T.C.S. art. 237211, 01.     Counties over 200,000 population may
establish a civil service commission which has the authority, among
other things, to adopt rules relating to the "rights, benefits, and
working conditions" of count:yemployees which we believe may include
the authority to adopt offix hours. V.T.C.S. art. 2372h-6. 68(s)(7);
see also V.T.C.S. art. 237,!h-8 (sheriff's department civil service
system in counties of more t'ran950,000 population). A second statute
gives commissioners courts of counties over 500,000 population the
authority to adopt and enfor:e

          reasonable regulations applying to all such
          deputies, assistants. employees or department
          heads governing the hours of work, vacations, and
          sick leaves, in the interest of obtaining uniform
          restrictions,    ~:~nrditions, and     regulations
          governing all such deputies, assistants, employees
          or department heads in the manner now provided by
          law.

V.T.C.S. art. 3912e-4a, 14.                                              .-




                                    p. 801
         --
,-

     -        Honorable I.arryW. All~ison-.Page 3     (JM-182)




                   other statutes of narrow applicability concern the hours of work
              for persons employed by a county. See, e.g., V.T.C.S. arts. 6871,
              5165.1, 5167a. See also Elt:c.Code art. 5.09c; Elec. Code art. 5.24a,
              subdivision 10 (office of tcunty elections administrator required to
              remain open on election day). There is, however, no general statute
              applicable to counties which specifies office hours or gives the
              commissioners court the autt.crityto determine such hours. See, e.g.,
              V.T.C.S. art. 5165a (full-l::lme state employees required to work 40
              hours per week; normal sta':tzoffice hours set at 8:00 a.m. to 5:00
              p.m., Monday through Friday); V.T.C.S. art. 6871; see also V.T.C.S.
              art. 5167a (peace officers ir counties over 500,000 population may not
              be required to work more than the normal county work week). We
              conclude therefore that the commissioners court of Lampasss County has
              no authority to establish office hours for other elected county
              officials.

                                           SUMMARY

                          The commissioners court of Lampasas County does
                       not have the authority to establish office hours
                       for other elected county officials.




                                                       JIM     MATTOX
                                                       Attorney General of Texas

              TOM GREEN
              First Assistant Attorney General

              DAVID R. RICHARDS
              Executive Assistant Attorney General

              Prepared by David Brooks
              Assistant Attorney General

              APPROVED:
              OPINION COMMITTEE

              Rick Gilpin, Chairman
              David Brooks
              Colin Carl
              Susan Garrison
              Jim Moellinger
              Nancy Sutton




                                                     p. 802